Case 1:20-bk-11006-VK       Doc 131 Filed 08/10/20 Entered 08/10/20 16:29:51             Desc
                             Main Document    Page 1 of 16


  1   DAVID B. GOLUBCHIK (SBN 185520)
      JULIET Y. OH (SBN 211414)
  2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
  3   10250 Constellation Boulevard, Suite 1700
      Los Angeles, California 90067
  4   Telephone: (310) 229-1234
      Facsimile: (310) 229-1244
  5   Email: DBG@LNBYB.COM; JYO@LNBYB.COM
  6   Proposed Attorneys for Chapter 11 Debtor and
      Debtor-in-Possession
  7
  8
                            UNITED STATES BANKRUPTCY COURT
  9
                             CENTRAL DISTRICT OF CALIFORNIA
 10
                              SAN FERNANDO VALLEY DIVISION
 11
 12
 13
      In re:                                          Case No.: 1:20-bk-11006-VK
 14
      LEV INVESTMENTS, LC,                            Chapter 11
 15
 16            Debtor and Debtor in Possession.
                                                      NOTICE OF MOTION AND MOTION FOR
 17                                                   ORDER DISALLOWING CLAIM NO. 8
                                                      FILED BY MIKE KEMEL;
 18                                                   MEMORANDUM OF POINTS AND
                                                      AUTHORITIES; DECLARATIONS OF
 19                                                   DAVID B. GOLUBCHIK AND DMITRI
 20                                                   LIOUDKOUSKI IN SUPPORT THEREOF

 21
                                                      Hearing:
 22                                                   Date: September 10, 2020
                                                      Time: 1:30 p.m.
 23                                                   Place: Courtroom “301”
 24                                                          21041 Burbank Boulevard
                                                             Woodland Hills, California 91367
 25
 26
 27
 28


                                                  1
Case 1:20-bk-11006-VK       Doc 131 Filed 08/10/20 Entered 08/10/20 16:29:51                Desc
                             Main Document    Page 2 of 16


  1          TO THE HONORABLE VICTORIA S. KAUFMAN, UNITED STATES
  2   BANKRUPTCY JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, THE
  3   SUBCHAPTER V TRUSTEE, AND ALL PARTIES REQUESTING SPECIAL NOTICE:
  4          PLEASE TAKE NOTICE that a hearing will be held on September 10, 2020 at 1:30
  5   p.m., before the Honorable Victoria S. Kaufman, United States Bankruptcy Judge for the Central
  6   District of California, San Fernando Valley Division, in Courtroom “301” located at 21041
  7   Burbank Boulevard, Woodland Hills, California 91367, for the Court to consider the motion (the
  8   “Motion”) filed by Lev Investments, LLC (the “Debtor”), for an order disallowing Claim No. 8
  9   (“Claim”) filed in the Debtor’s bankruptcy case by Mike Kemel.
 10          PLEASE READ THIS DOCUMENT CAREFULLY TO DETERMINE THE BASIS
 11   FOR THE DEBTOR’S OBJECTION TO YOUR CLAIM. The specific grounds for the
 12   Motion are set forth in detail in the attached Memorandum of Points and Authorities.
 13          PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rules 3007-
 14   1(b)(3)(A) and 9013-1(f), any response to the Motion must be in writing and filed with the Clerk
 15   of the Bankruptcy Court and served upon the United States Trustee and counsel for the Debtor at
 16   the address set forth in the upper left-hand corner of the first page hereof not later than fourteen
 17   (14) days prior to the scheduled hearing date set forth above.
 18          PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 3007-
 19   1(b)(3)(B), the Court may deem the failure of a party in interest to file a timely response to the
 20   Motion to constitute consent to the granting by the Court of the relief requested by the Debtor in
 21   the Motion without further notice or hearing.
 22   Dated: August 10, 2020                          LEV INVESTMENTS, LLC
 23                                                   By:   /s/ David B. Golubchik
 24                                                         DAVID B. GOLUBCHIK
                                                            JULIET Y. OH
 25                                                         LEVENE, NEALE, BENDER,
                                                            YOO & BRILL L.L.P.
 26                                                         Proposed Attorneys for Chapter 11 Debtor
                                                            and Debtor-in-Possession
 27
 28


                                                   2
Case 1:20-bk-11006-VK        Doc 131 Filed 08/10/20 Entered 08/10/20 16:29:51                Desc
                              Main Document    Page 3 of 16


  1                         MEMORANDUM OF POINTS AND AUTHORITIES
  2                                                     I.
  3                                      STATEMENT OF FACTS
  4   A.       Background.
  5            1.     Lev Investments, LLC, the Chapter 11 debtor and debtor-in-possession herein (the
  6   “Debtor”) commenced this bankruptcy case by filing a Voluntary Petition for relief under chapter
  7   11 of the Bankruptcy Code on June 1, 2020 (the “Petition Date”). Since the Petition Date, the
  8   Debtor has managed its financial affairs and operated its bankruptcy estate as a debtor in
  9   possession pursuant to Sections 1107 and 1108 of the Bankruptcy Code.
 10            2.     The Debtor has elected to proceed under Subchapter V of chapter 11 of the
 11   Bankruptcy Code. Accordingly, on or about June 3, 2020, the United States Trustee (“UST”)
 12   appointed Caroline Djang as the Subchapter V Trustee in the Debtor’s bankruptcy case.
 13            3.     The Debtor is in the business of acquiring real estate, selling real estate, and
 14   providing loans secured by real estate.
 15            4.     As of the Petition Date, the Debtor’s primary asset was the residential real property
 16   located at 13854 Albers Street, Sherman Oaks, California 91401-5811 [APN 2247-013-001] (the
 17   “Property”).
 18            5.     The Court scheduled August 10, 2020 as the deadline for creditors to assert claims
 19   in this case.
 20   B.       The Claim.
 21            6.     On August 4, 2020, Mike Kemel (“Claimant”) filed his proof of claim, designated
 22   as Claim No. 8, in the amount of $24,500.00 (the “Claim”). A true and correct copy of the Claim
 23   is attached hereto as Exhibit “A”. No documents or other evidentiary support is attached to the
 24   Claim.
 25            7.     On August 6, 2020, an email was sent to Claimant and counsel seeking documents
 26   supporting the claim. A true and correct copy of the email is attached hereto as Exhibit “B”.
 27   Nothing was provided in response including an explanation of basis for the claim.
 28


                                                    3
Case 1:20-bk-11006-VK        Doc 131 Filed 08/10/20 Entered 08/10/20 16:29:51              Desc
                              Main Document    Page 4 of 16


  1   C.        Objection to Claim.
  2             8.     The Debtor did not engage in any business dealings with Claimant. The Debtor has
  3   no record of any amounts which may be owed to Claimant.
  4             9.     The Claim should be disallowed in its entirety.
  5                                      II.     LEGAL STANDARD
  6             Federal Rule of Bankruptcy Procedure 3001(a) provides that a proof of claim is a written
  7   statement setting forth a creditor’s claim.        Federal Rule of Bankruptcy Procedure 3001(f)
  8   provides that a proof of claim executed and filed in accordance with “these rules” shall constitute
  9   prima facie evidence of the validity and amount of the claim. Fed. R. Bankr. P. 3001(f); In re
 10   Southern Cal. Plastics, Inc., 165 F.3d 1243, 1247-48 (9th Cir. 1999); In re Garner, 246 B.R. 617,
 11   620-21 (9th Cir. BAP 2000).
 12             However, Federal Rule of Bankruptcy Procedure 3001(f) “operates merely as an
 13   evidentiary presumption that is rebuttable.” In re Garvida, 347 B.R. 697, 706 (9th Cir. BAP
 14   2006). Once the debtor satisfies its burden of going forward by rebutting the presumption with
 15   counter-evidence, the burden of going forward shifts to the claimant. In re Lundell, 223 F.3d
 16   1035, 1039 (9th Cir. 2000); Garvida, 347 B.R. at 706-708. While the “burden of going forward
 17   is primarily a procedural matter pertaining to the order of presenting evidence”, the substantive
 18   burden of proof remains at all times upon the claimant. Garvida, 347 B.R. at 706; Lundell, 223
 19   F.3d at 1039 (ultimate burden of persuasion remains at all times upon the claimant); So. Cal.
 20   Plastics, 165 F.3d at 1248.
 21             A claimant must establish by a preponderance of the evidence that its claim should be
 22   allowed. Lundell, 223 F.3d at 1039. The objecting party is not required to disprove the claim. In
 23   re Kahn, 114 B.R. 40 (Bankr. S.D. N.Y. 1990). The Bankruptcy Court has the power to “sift”
 24   the circumstances surrounding any claim to see that injustice or unfairness is not done in the
 25   administration of the bankruptcy estate. Pepper vs. Litton, 308 U.S. 295, 304, 60 S.Ct. 238, 244
 26   (1939).
 27
 28


                                                     4
Case 1:20-bk-11006-VK       Doc 131 Filed 08/10/20 Entered 08/10/20 16:29:51                   Desc
                             Main Document    Page 5 of 16


  1          In In re Circle J. Dairy, Inc., 112 B.R. 297 (W.D. Ark. 1989), the Court held that:
  2                  A claim, to be legally sufficient and, therefore, to be prima facie
                     valid, under the Bankruptcy Rules, must:
  3                      1)     be in writing;
                         2)     make a demand on the debtor’s estate;
  4                      3)     express the intent to hold the debtor liable for the debt;
                         4)     be properly filed; and
  5                      5)     be based upon facts which would allow, as a matter of
                                equity, to have the document accepted as a proof of
  6                             claim.
  7   Id. at 299-300 (citation omitted).
  8                  Under the fifth requirement, the allegations of the proof of claim
  9                  must set forth all the necessary facts to establish a claim and must
                     not be self-contradictory. The prima facie validity of the claim
 10                  does not attach unless the claim is in compliance with the Federal
                     Rules of Bankruptcy Procedure (“Rules”), including Rule 3001,
 11                  and sets forth the facts necessary to support the claim. These
                     requirements for legal sufficiency are consistent with the idea that
 12                  the proof of claim itself is to be scrutinized with an eye to
                     credibility.
 13
      In re Circle J. Dairy, Inc., 112 B.R. at 299-300 (citations omitted).
 14
             The 9th Circuit B.A.P has held that if a creditor does not provide information regarding its
 15
      proof of claim in response to a request, or if a creditor is unable to support its claim, then that in
 16
      itself may raise an evidentiary basis to object to unsupported aspects of creditor's claim, or even
 17
      a basis for evidentiary sanctions. In re Heath, 331 B.R. 424 (B.A.P. 9th Cir. 2005). Specifically,
 18
      the Court stated:
 19
 20                  …creditors have an obligation to respond to formal or informal
                     requests for information. That request could even come in the form
 21                  of a claims objection, if it is sufficiently specific about the
                     information required. This obligation to respond applies regardless
 22                  whether Creditors have met their obligation to provide a summary
                     under Rule 3001(c).
 23                  If the creditor does not provide information or is unable to support
 24                  its claim, then that in itself may raise an evidentiary basis to object
                     to the unsupported aspects of the claim, or even a basis for
 25                  evidentiary sanctions, thereby coming within Section 502(b)'s
                     grounds to disallow the claim.
 26   Id. at 436–37 (B.A.P. 9th Cir. 2005) (citations omitted).
 27
 28


                                                    5
Case 1:20-bk-11006-VK        Doc 131 Filed 08/10/20 Entered 08/10/20 16:29:51               Desc
                              Main Document    Page 6 of 16


  1                                  III.    OBJECTION TO CLAIM
  2           The Debtor did not engage in any business dealings with Claimant. The Debtor has no
  3   record of any amounts which may be owed to Claimant. A request for information was made but
  4   no response was received. In addition, no documents supporting the basis and amount of the
  5   claim were provided.
  6           The Debtor does not owe Claimant any moneys. The Claim lacks merit and should be
  7   disallowed in its entirety.
  8                                         IV.    CONCLUSION
  9           For the reasons set forth above, the Debtor respectfully requests that the Court enter an
 10   order (i) granting the Motion in its entirety; (ii) sustaining the objection to the Claim; and (iii)
 11   granting such other and further relief the Court deems just and proper.
 12   Dated: August 10, 2020                        LEV INVESTMENTS, LLC
 13                                                 By:    /s/ David B. Golubchik
 14                                                        DAVID B. GOLUBCHIK
                                                           JULIET Y. OH
 15                                                        LEVENE, NEALE, BENDER,
                                                           YOO & BRILL L.L.P.
 16                                                        Proposed Attorneys for Chapter 11 Debtor
                                                           and Debtor-in-Possession
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                   6
Case 1:20-bk-11006-VK          Doc 131 Filed 08/10/20 Entered 08/10/20 16:29:51               Desc
                                Main Document    Page 7 of 16


  1                              DECLARATION OF DAVID B. GOLUBCHIK
  2             I, David B. Golubchik, hereby declare as follows:
  3             1.       I am over 18 years of age. Except where otherwise stated, I have personal
  4   knowledge of the facts set forth below and, if called to testify, would and could competently
  5   testify thereto.
  6             2.       I am licensed to practice law in California state courts and before this Court. I
  7   am a partner of the law firm of Levene, Neale, Bender, Yoo & Brill L.L.P (“LNBYB”),
  8   proposed counsel to Lev Investments, LLC, the Debtor and debtor in possession (“Debtor”)
  9   herein.
 10             3.       Based on my review of the Court’s claims register, I determined that on August
 11   4, 2020, Mike Kemel (“Claimant”) filed his proof of claim, designated as Claim No. 8, in the
 12   amount of $24,500.00 (the “Claim”). A true and correct copy of the Claim is attached hereto as
 13   Exhibit “A”. No documents or other evidentiary support is attached to the Claim.
 14             4.       On August 6, 2020, I sent an email to Claimant requesting documents in support
 15   of the Claim. A true and correct copy of my email to Claimant is attached hereto as Exhibit
 16   “B”. Nothing was provided in response.
 17             Executed on this 10th day of August 2020, at Los Angeles, California.
 18                                                           /s/ David B. Golubchik
                                                             DAVID B. GOLUBCHIK
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                      7
Case 1:20-bk-11006-VK   Doc 131 Filed 08/10/20 Entered 08/10/20 16:29:51   Desc
                         Main Document    Page 8 of 16
Case 1:20-bk-11006-VK   Doc 131 Filed 08/10/20 Entered 08/10/20 16:29:51   Desc
                         Main Document    Page 9 of 16




                            EXHIBIT “A”
            Case
             Case1:20-bk-11006-VK
                  1:20-bk-11006-VK Claim
                                    Doc 131
                                         8 Filed
                                             Filed08/04/20
                                                   08/10/20 Desc
                                                             Entered
                                                                  Main08/10/20
                                                                       Document16:29:51
                                                                                    Page Desc
                                                                                         1 of 3
                                     Main Document     Page 10 of 16
      Fill in this information to identify the case:

      Debtor 1              Lev Investments, LLC

      Debtor 2
      (Spouse, if filing)

      United States Bankruptcy Court for the: Central District of California

      Case number           1:2 0-b k- 11 006-VK




     Official Form 410
     Proof of Claim                                                                                                                                                     04/19
     Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
     make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
    Fliers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
    documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of runni ng accounts, contracts, judgments,
    mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning . If the documents are not available ,
    explain in an attachment.
    A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157. and 3571 .

     Fill In all the information about the claim as of the date the case w as filed. That date is on the notice of bankruptcy (Form 309) that you received.



•&Ii
I
                    Identify the Claim

    1. Who is the current
       creditor?                        Mike Kernel
                                        Name of the current creditor (the person or entity to be paid for this claim)

                                        Other names the creditor used with the debtor

    2. Has this claim been
       acquired from                    Gif' No
       someone else?                    D Yes.      From whom?
                                                                    ----------------------------------
    3. Where should notices             Whe re should notices to the creditor be sent?                              Where should payme nts to the creditor be sent? (if
       and payments to the                                                                                          different)
       creditor be sent?
                                         Mike Kernel
       Federal Rule of                   Name
       Bankruptcy Procedure                                                                                         Name
       (FRBP) 2002(9)                    PO Box 16353
                                         Number         Street                                                      Number          Street
                                         Encino                            CA               91416
                                        City                               State                   ZI P Code        City                          State                 ZIP Code

                                        Contact phone   (323) 8 39-8478                                             Contact phone

                                        Contact email   mikekemel@aol.com                                           Contact email



                                        Uniform claim identifier for electronic payments in chapter 13 (if you use one):

                                        -------- -                              ---- - --------- -                                                                                 l
f4.-;;oes this claim amend              Gif' No                                                                                                         ----------~
                                                                                                                                                                                   i
     one already filed?
                                        0 Yes.     Claim number on court claims registry (if known) _ __                                     Filed on
                                                                                                                                                        MM   I DD    I YYYY

5. Do you know if anyone                Gif' No
                                                                                                                                                                                   I
       else has filed a proof
                                        D Yes.     Who made the earlier filing?
                                                                                                                                                                                   I
                                                                                                                                                                                   i
       of claim for this claim?
                                                                                                                                                                                   I
                                                                                                                                                                    · -- - - - __j


    Official Form 410
                                                                                   Proof of Claim
                                                                                                                                                               page 1
        Case
         Case1:20-bk-11006-VK
              1:20-bk-11006-VK Claim
                                Doc 131
                                     8 Filed
                                         Filed08/04/20
                                               08/10/20 Desc
                                                         Entered
                                                              Main08/10/20
                                                                   Document16:29:51
                                                                                Page Desc
                                                                                     2 of 3
                                 Main Document     Page 11 of 16


             Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number         0      No
   you use to identify the        D      Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:
   debtor?




7.   How much is the claim?           $._ _ _ _ _ _ _ _ _2:::..c4,.;,5::..0::..0.::..:..;
                                                                                    .0::..0::..· Does this amount include interest or other charges?              1I
                                                                                   l;a   No
                                                                                   D     Yes. Attach statement itemizing interest , fees, expenses , or other
                                                                                              charges required by Bankruptcy Rule 3001 (c)(2)(A) .


8.   What is the basis of the     Examples: Goods sold, money loaned , lease, services performed , personal injury or wrongful death , or credit card.
     claim?
                                  Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001 (c).
                                  Limit disclosing information that is entitled to privacy, such as health care information.


                                  money loaned


9. Is all or part of the claim    liZl   No
     secured?                     D      Yes. The claim is secured by a lien on property.

                                               Nature of property:

                                                D   Real estate. If the claim is secured by the debtor's principal residence , file a Mortgage Proof of Claim
                                                                 Attachment (Official Form 41 0-A) with this Proof of Claim.
                                                D   Motor vehicle
                                                D   Other. Describe:



                                                Basis for perfection:
                                               Attach redacted copies of documents , if any, that show evidence of perfection of a security interest (for
                                               example , a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                               been filed or recorded.)



                                               Value of property:                                $._ _ _ __ _ __
                                               Amount of the claim that is secured:              $._ _ __ _ __ _

                                               Amount of the claim that is unsecured: $_ _ _ _ _ _ _ _ (The sum of the secured and unsecured
                                                                                                       amounts should match the amount in line 7 .)



                                               Amount necessary to cure any default as of the date of the petition:                    $._ __ _ __ __ _



                                               Annual Interest Rate (when case was filed) _ __ %
                                                D   Fixed
                                                D   Variable



10. Is this claim based on a
    lease?
                                  0      No

                                  D Yes. Amount necessary to cure any default as of the date of the petition.                          $
                                                                                                                                        - ----- ---
11 . Is this claim subject to a   li2I No
     right of setoff?
                                  D      Yes. Identify the property:
                                                                       - -- -- -- -- -- - - -- - - -- -- - -- -

                                                                                                                _ _ _ _ _ _ _J
 Official Form 41 0                                                       Proof of Claim
                                                                                                                                                       page 2
          Case
           Case1:20-bk-11006-VK
                1:20-bk-11006-VK Claim
                                  Doc 131
                                       8 Filed
                                           Filed08/04/20
                                                 08/10/20 Desc
                                                           Entered
                                                                Main08/10/20
                                                                     Document16:29:51
                                                                                  Page Desc
                                                                                       3 of 3
                                   Main Document     Page 12 of 16


~ a ll or part of the claim         ~ No
      entitled to priority under
      11 U.S.C. § 507(a)?           D   Yes. Check all that apply:                                                                                   Amount entitled to priority

      A claim may be partly             D       Domestic support obligations (including alimony and child support) under                             $_ _ __ _ _ __
      priority and partly                       11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
      nonpriority. For example.
      in some categories. the           0       Up to $3,025* of deposits toward purchase. lease, or rental of property or services for
                                                                                                                                                     $ _ _ _ _ _ _ _ __
      law limits the amount                     personal. family, or household use. 11 U.S.C. § 507(a)(7).
      entitled to priority.
                                        D       Wages. salaries, or commissions (up to $13,650*) earned within 180 days before the
                                                bankruptcy petition is filed or the debtor's business ends, whichever is earlier.                    $_ _ _ _ _ _ _ __
                                                11 U.S.C. § 507(a)(4).
                                            D   Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                $_ _ _ _ _ _ _ __

                                            D   Contributions to an employee benefit plan . 11 U.S.C. § 507(a)(5).                                   $_ _ _ _ _ _ __

                                            D   Other. Specify subsection of 11 U.S.C. § 507(a)L) that applies.                                      $_ _ __ _ _ __

                                            * Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.



                Sign Below

  The person completing             Check the appropriate box:
  this proof of claim must
  sign and date it.                 ~       I am the creditor.
  FRBP 9011 (b).
                                    D       I am the creditor's attorney or authorized agent.
     If you file this claim         0       I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
     electronically, FRBP
     5005(a)(2) authorizes courts
                                    D       I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
     to establish local rules
     specifying what a signature
     is.                            I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
                                    amount of the claim. the creditor gave the debtor credit for any payments received toward the debt.
     A person who files a
     fraudulent claim could be      I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
     fined up to $500,000,          and correct.
     imprisoned for up to 5
     years, or both.
     18 U.S.C. §§ 152, 157, and     I declare under penalty of perjury that the foregoing is true and correct.
     3571.
                                    Executed on date          08/04/2020




                                            Signature
                                                         ~
                                    Print the name of the person who is completing and signing this claim:


                                    Name                     Mike Kernel
                                                            First name                            Middle name                            Last name

                                    Title

                                    Company
                                                             Identify the corporate servicer as the company if the authorized agent is a servicer.



                                    Address                  PO Box 16353                                                                                                          I
                                                             Number            Street

                                                             Encino                                                       CA               91416
 I                                                           City                                                         State          ZIP Code                                  I
 L                                  Contact phone            {323} 839-8478                                               Email       ____J
                                                                                                                                  mikekemel@aol.com




     Official Form 41O                                                          Proof of Claim                                                                page 3
Case 1:20-bk-11006-VK   Doc 131 Filed 08/10/20 Entered 08/10/20 16:29:51   Desc
                         Main Document    Page 13 of 16




                            EXHIBIT “B”
    Case 1:20-bk-11006-VK                  Doc 131 Filed 08/10/20 Entered 08/10/20 16:29:51                        Desc
                                            Main Document    Page 14 of 16

  From:    David B. Golubchik DBG@lnbyb.com
Subject:   FW: Lev
   Date:   August 6, 2020 at 10:18 AM
     To:   Michael@LexingtonLG.com Michael@lexingtonlg.com, Michael Shemtoub Michael@beverlylaw.org, mikekemel@aol.com
    Cc:    Juliet Y. Oh jyo@lnbyb.com


       Michael and Mike,
       I don’t know if Michael represents Mike Kemel in connec8on with the a9ached ﬁled proof of
       claim. The claim does not reference counsel, so I am including Michael with this email just in
       case. The proof of claim lacks any support or documenta8on. Pursuant to this email, the Debtor is
       reques8ng support for the claim including, without limita8on, any contracts, agreements, bills,
       accoun8ng … Please advise when the documents will be provided.
       Thank you
       DAVID B. GOLUBCHIK, Esq.
       LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
       10250 Constellation Blvd. | Suite 1700 | Los Angeles, CA 90067
       Phone 310 229 1234 | Direct 310 229 3393 | Fax 310 229 1244
       dbg@lnbyb.com | www.lnbyb.com
       The preceding E-mail message is subject to Levene, Neale, Bender, Yoo & Brill L.L.P.'s
       email policies which can be found at http://www.lnbyb.com/disclaimers.htm.
       ! Please consider the environment before prin8ng this email



            8 - Mike
           Kemel.pdf
Case 1:20-bk-11006-VK                Doc 131 Filed 08/10/20 Entered 08/10/20 16:29:51                                      Desc
                                      Main Document    Page 15 of 16

                                    PROOF OF SERVICE OF DOCUMENT
  1
      I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
  2   address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067

  3   A true and correct copy of the foregoing document entitled NOTICE OF MOTION AND MOTION FOR
      ORDER DISALLOWING CLAIM NO. 8 FILED BY MIKE KEMEL; MEMORANDUM OF POINTS AND
  4   AUTHORITIES; DECLARATIONS OF DAVID B. GOLUBCHIK AND DMITRI LIOUDKOUSKI IN
      SUPPORT THEREOF will be served or was served (a) on the judge in chambers in the form and manner
  5   required by LBR 5005-2(d); and (b) in the manner stated below:

  6   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
      controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
  7   hyperlink to the document. On August 10, 2020, I checked the CM/ECF docket for this bankruptcy case
      or adversary proceeding and determined that the following persons are on the Electronic Mail Notice List
  8   to receive NEF transmission at the email addresses stated below:

  9       •     Lisa D Angelo langelo@murchisonlaw.com, cthomas@murchisonlaw.com
          •     Katherine Bunker kate.bunker@usdoj.gov
 10       •     John Burgee jburgee@bandalaw.net
          •     Caroline Renee Djang (TR) caroline.djang@bbklaw.com,
 11             C190@ecfcbis.com;sansanee.wells@bbklaw.com;wilma.escalante@bbklaw.com
          •     James R Felton jfelton@gblawllp.com, nknadjian@gblawllp.com
 12       •     David B Golubchik dbg@lnbyb.com, stephanie@lnbyb.com
          •     Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
 13       •     Thomas D Sands thomas@thesandslawgroup.com, thomas@thesandslawgroup.com
          •     Michael Shemtoub michael@lexingtonlg.com
 14       •     David A Tilem davidtilem@tilemlaw.com,
                DavidTilem@ecf.inforuptcy.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptc
 15             y.com;DianaChau@tilemlaw.com
          •     United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
 16
 17   2. SERVED BY UNITED STATES MAIL: On August 10, 2020, I served the following persons and/or
      entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
      and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
 18   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
      completed no later than 24 hours after the document is filed.
 19
      Mike Kemel
 20   PO Box 16353
      Encino, CA 91416
 21
      Caroline Renee Djang (TR)
 22   18101 Von Karman Ave., Suite 1000
      Irvine, CA 92612
 23
      United States Trustee
 24   Katherine Bunker
      915 Wilshire Blvd., Ste. 1850
 25   Los Angeles, CA 90017
 26
                                                                              Service information continued on attached page
 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 1:20-bk-11006-VK                Doc 131 Filed 08/10/20 Entered 08/10/20 16:29:51                                      Desc
                                      Main Document    Page 16 of 16

  1   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
      EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
  2   on August 10, 2020, I served the following persons and/or entities by personal delivery, overnight mail
      service, or (for those who consented in writing to such service method), by facsimile transmission and/or
  3   email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
      mail to, the judge will be completed no later than 24 hours after the document is filed.
  4
      None.
  5
      I declare under penalty of perjury under the laws of the United States of America that the foregoing is
  6   true and correct.

  7    August 10, 2020                   Stephanie Reichert                              /s/ Stephanie Reichert
       Date                              Type Name                                       Signature
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
